         Case 2:20-cv-01845-CCW Document 15 Filed 12/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
       EMILY COWEY, et al.,                            :
                                                       :
                               Plaintiffs              :
                                                       :      Case No. – 2:20-cv-01845
               v.                                      :
                                                       :
       WILLIAM MULLEN, et al.,                         :
                                                       :
                               Defendants              :


                          PLAINTIFFS’ MOTION FOR LEAVE TO
                         FILE BRIEF IN EXCESS OF PAGE LIMITS


       Plaintiffs Emily Cowey, Chelsea Schmidt, Alan Booth, and Firearms Policy Coalition, Inc.

(collectively “Plaintiffs”), by and through their counsel, hereby respectfully request this Honorable

Court for Leave to file their brief in support of their motion for preliminary injunction, whereby

such brief shall not exceed twenty-five (25) pages or 9,750 words, whichever is greater.

       Plaintiffs have conferred with counsel for Defendants, who either do not oppose or take no

position regarding this Motion.

       In support of their motion, Plaintiffs state:

           1. The Chambers’ Practice and Procedures states that “[b]riefs in support of...all other

motions are limited to ten (10) pages.” Interim Practices and Procedures of Judge Christy Criswell

Wiegand at Section II(D).

           2. Plaintiffs intend to move this Honorable Court for a Preliminary Injunction as soon

as possible, having prepared the motion, brief in support, and corresponding declarations.

           3. In order to adequately address the issues before the Court on Plaintiffs’ Motion for

Preliminary Injunction, owing to their complexity and historical nature, Plaintiffs request that their
         Case 2:20-cv-01845-CCW Document 15 Filed 12/02/20 Page 2 of 2




brief in support of their motion for preliminary injunction be enlarged to 25 pages or 9,750 words,

whichever is greater. Plaintiffs’ counsel have exercised their best efforts to meet the Court’s page

limitations, having pared down the material to that which they reasonably believe is indispensable

to their supporting position in light of the significance of the fundamental rights at stake and the

urgency with which the plaintiffs must move for the requested relief in order to abate the ongoing

irreparable harm they are attempting to abate in bringing the motion.

           4. Defendant County of Allegheny takes no position on this motion.

           5. Defendants Sheriff William Mullen and Colonel Robert Evanchick do not oppose

this motion.

       WHEREFORE, Plaintiffs’ respectfully request that the Court grant them permission to

file a brief in support of their motion for preliminary injunction, not to exceed 25 pages or 9,750

words, whichever is greater.

                                                            Respectfully Submitted,

                                                            /s/ Adam Kraut
                                                            Adam Kraut, Esq.
                                                            Attorney Id. No. 318482
                                                            FIREARMS POLICY COALITION
                                                            1215 K Street, 17th Floor
                                                            Sacramento, CA 95814
                                                            (916) 476-2342
                                                            akraut@fpclaw.org

                                                            Attorney for the Plaintiffs
